       Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK E. SCHELL,                         )
                                        )
            Plaintiff,                  )
                                        )
 v.                                     )   Case No. CIV-2019-281-H
                                        )
 NOMA GURICH, Chief Justice of the      )
 Oklahoma Supreme Court; et al.,        )
                                        )
            Defendants.                 )
________________________________________________________________________

      DEFENDANT TIMOTHY E. DECLERCK’S MOTION TO DISMISS
          FIRST AMENDED COMPLAINT UNDER RULES 12(B)(1)
           AND 12(B)(6), FED.R.CIV.P., AND BRIEF IN SUPPORT
________________________________________________________________________



                                     Respectfully submitted,

                                     Thomas G. Wolfe, OBA No. 11576
                                     Heather L. Hintz, OBA No. 14253
                                     PHILLIPS MURRAH P.C.
                                     Corporate Tower, Thirteenth Floor
                                     101 N Robinson
                                     Oklahoma City, OK 73102
                                     tgwolfe@phillipsmurrah.com
                                     hlhintz@phillipsmurrah.com

                                     Attorneys for Defendant
                                     Timothy E. DeClerck, in his official
                                     capacity as a member of the Oklahoma
                                     Bar Association Board of Governors
         Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 2 of 6



       Defendant Timothy E. DeClerck, Member, Oklahoma Bar Association Board of

Governors (“Defendant” or “DeClerck”), named in his official capacity, respectfully

moves to dismiss in its entirety the First Amended Complaint [Doc. 19] filed herein, under

FED.R.CIV.P. Rule 12(b)(1) and (b)(6), and in support thereof, would show the Court:

I.     Introduction.

       Plaintiff asks this Court to declare mandatory membership in the Oklahoma Bar

Association (the “OBA”) unconstitutional under the First and Fourteenth Amendments of

the U.S. Constitution, to enjoin the OBA from the collection and use of member dues, and

to obtain additional relief concerning other aspects of the OBA’s operations. However, the

OBA, created by the Oklahoma Supreme Court under the State Constitution, and the

requirement of mandatory licensure and dues as a condition of practicing law in the State,

are constitutional in all respects under controlling United States Supreme Court precedent.

       In exercise of its plenary powers over Oklahoma courts granted in Articles 4 and 7

of the Oklahoma Constitution, the Oklahoma Supreme Court created the OBA in 1939.

See In re Integration of State Bar of Oklahoma, 95 P.2d 113, 1939 OK 378. The OBA is

governed by the Rules Creating and Controlling the Oklahoma Bar Association, O.S. tit.

5, Ch. 1, App. 1, et seq. (2005), also adopted by the Supreme Court in 1939 (“RCAC”).1

Id. at 116. The Preamble to the RCAC states:



1
 OKLA. STAT. tit. 5, Ch. 1, App. 1, et seq. (2005). See Ex. 1, RCAC. While codified in the
Oklahoma statutes, the RCAC are not statutes created by the legislature, but rules
promulgated by the Oklahoma Supreme Court. See In re Integration of State Bar of
Oklahoma, 1939 OK 378, ¶¶ 12-14, 95 P.2d at 116. DeClerck respectfully requests that the
Court take judicial notice of these and other public records referenced herein. See Tal v.
          Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 3 of 6



       In the public interest, for the advancement of the administration of justice according
       to law, and to aid the courts in carrying on the administration of justice; to foster
       and maintain on the part of those engaged in the practice of law high ideals of
       integrity, learning, competence and public service, and high standards of conduct;
       to provide a forum for the discussion of subjects pertaining to the practice of law,
       the science of jurisprudence, and law reform; to carry on a continuing program of
       legal research in technical fields of substantive law, practice and procedure, and to
       make reports and recommendations thereto; to prevent the unauthorized practice of
       law; to encourage the formation and activities of local bar associations; to encourage
       practices that will advance and improve the honor and dignity of the legal
       profession; and to the end that the responsibility of the legal profession and the
       individual members thereof, may be more effectively and efficiently discharged in
       the public interest, and acting within the police powers vested in it by the
       Constitution of this State (Okla. Const. (1907), Art. IV, Section 1, Art. VII (1967)
       Sections 1, 4; In re Integration of State Bar of Oklahoma, 185 Okla. 505, 95 P.2d
       113 (1939); In re Bledsoe, 186 Okla. 264, 97 P.2d 556 (1939); Ford v. Board of Tax
       Roll Corrections of Oklahoma County, 431 P.2d 423 (Okla.1967)). The Supreme
       Court of Oklahoma does hereby create and continue an association of the members
       of the Bar of the State of Oklahoma to be known as the Oklahoma Bar Association,
       and promulgates the following rules for the government of the Association and the
       individual members thereof.

Preamble, RCAC.

       The RCAC further provide that “[t]he Oklahoma Bar Association is an official arm

of this Court, when acting for and on behalf of this Court in the performance of its

governmental powers and functions.” RCAC, Art. I, § 1. “The Oklahoma Supreme Court

has exclusive jurisdiction in all matters involving the licensing and discipline of lawyers in




Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006) (“facts subject to judicial notice may be
considered [in a Rule 12(b)(6) motion] without converting a motion to dismiss into a
motion for summary judgment. This allows the court to take judicial notice of its own files
and records, as well as facts which are a matter of public record. However, the documents
may only be considered to show their contents, not to prove the truth of matters asserted
therein.”) (internal quotations, citations and brackets omitted).
          Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 4 of 6



Oklahoma,” Doyle v. OBA, 998 F.2d 1559, 1563 (10th Cir. 1993) (citations omitted), and

retains sole control over rules governing admission to practice law in the State. See id.

                          ARGUMENT AND AUTHORITIES

I.     PLAINTIFF’S AMENDED COMPLAINT SHOULD BE DISMISSED WITH
       PREJUDICE AS TO DECLERCK, IN ITS ENTIRETY, AS TO EVERY
       CAUSE OF ACTION AND REQUEST FOR RELIEF, FOR FAILURE TO
       STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED, AND FOR
       LACK OF SUBJECT MATTER JURISDICTION

       DeClerck, a member of the Oklahoma Bar Association Board of Governors, is

named solely in his official capacity. Aside from having different counsel of record,

DeClerck is in the very same posture as the other defendant members of the Board of

Governors, who have filed a collective Motion to Dismiss First Amended Complaint under

Rules 12(B)(1) and 12(B)(6), Fed.R.Civ.P., and Brief in support. See Oklahoma Bar

Association Board of Governor Defendants’ Motion to Dismiss, and Brief in Support [Doc.

46] (the “BOG Motion”).

       DeClerck hereby wholly adopts in its entirety, and incorporates herein, the BOG

Motion, including every argument and all authorities urged by those defendants in the BOG

Motion in support of dismissal, as to every claim asserted by plaintiff, against DeClerck.2

Because plaintiff has wholly failed to state a claim as to any of the causes of action asserted

in the First Amended Complaint, and because the Court lacks subject matter jurisdiction,

for the reasons and under the authorities set out and cited in the BOG Motion [Doc. 46],


2
  DeClerck adopts and incorporates the BOG Motion in order to prevent waste of resources
and prevent imposing a burden on the Court and staff, in that absent adoption and
incorporation, a brief identical in citation and substantive argument to the more than twenty
page BOG Motion would be included in the Court file.
          Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 5 of 6



DeClerck requests that the First Amended Complaint be dismissed, in its entirety and with

prejudice, as to him.

       WHEREFORE, Defendant Timothy E. DeClerck, named solely in his official

capacity, respectfully requests the Court dismiss plaintiff’s First Amended Complaint in

its entirety, with prejudice, and for such further relief, whether legal or equitable, as may

be just, including an award of his reasonable attorney’s fees and costs.

                                           Respectfully submitted,


                                           /s/ Heather L. Hintz
                                           Thomas G. Wolfe, OBA No. 11576
                                           Heather L. Hintz, OBA No. 14253
                                           PHILLIPS MURRAH P.C.
                                           Corporate Tower, Thirteenth Floor
                                           101 N. Robinson Avenue
                                           Oklahoma City, OK 73102
                                           tgwolfe@phillipsmurrah.com
                                           hlhintz@phillipsmurrah.com

                                           ATTORNEYS FOR DEFENDANT
                                           TIMOTHY E. DECLERCK
                                           in his official capacity as a member of the
                                           Oklahoma Bar Association Board of
                                           Governors




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of June, 2019, I filed the attached document with
the Clerk of Court. Based on the records currently on file in this case, the Clerk of Court
will transmit a Notice of Electronic Filing to the following:
         Case 5:19-cv-00281-HE Document 47 Filed 06/21/19 Page 6 of 6




Charles S. Rogers – Crogers740@gmail.com
Jacob Huebert – litigation@goldwaterinstitute.org
Timothy Sandefur – tsandefur@goldwaterinstitute.org
Anthony J. Dick – ajdick@jonesday.com
Attorneys for Plaintiff

Kieran D. Maye, Jr. – kdmaye@mayelawfirm.com
Leslie M. Maye – lmmaye@mayelawfirm.com
Attorneys for the Chief Justice and
Justices of the Oklahoma Supreme Court

Michael Burrage - mburrage@whittenburragelaw.com
Thomas G. Wolfe - tgwolfe@phillipsmurrah.com
Heather L. Hintz - hlhintz@phillipsmurrah.com
Attorneys for Defendants John M. Williams and
The Oklahoma Bar Association Board of Governor Defendants



                                      /s/ Heather L. Hintz
